 1                                                       The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                           NO. 2:18-MC-00091-RSL
11
                             Plaintiff,                        (2:99-CR-0593-1)
12
             vs.                                         Order Terminating
13                                                       Garnishment Proceeding
     HUNG ANH TRAN,
14
             Defendant/Judgment Debtor,
15
           and
16
     WHD BUILDERS, LLC,
17
                             Garnishee.
18
19         This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24         IT IS ORDERED that the garnishment is terminated and that WHD

25   Builders, LLC, is relieved of further responsibility pursuant to this
26
     garnishment.
27
     //
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                              UNITED STATES ATTORNEY’S OFFICE
                                                                            700 STEWART STREET, SUITE 5220
     (USA v Hung Anh Tran and WHD Builders, LLC USDC#: 2:18-MC-00091-              SEATTLE, WA 98101
     RSL/2:99-CR-0593-1)1                                                          PHONE: 206-553-7970
 1         Dated this 20th day of February, 2020.
 2
 3                                 A
                                   JUDGE ROBERT S. LASNIK
 4                                 UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                           UNITED STATES ATTORNEY’S OFFICE
                                                                         700 STEWART STREET, SUITE 5220
     (USA v Hung Anh Tran and WHD Builders, LLC USDC#: 2:18-MC-00091-           SEATTLE, WA 98101
     RSL/2:99-CR-0593-1)2                                                       PHONE: 206-553-7970
